Citation Nr: 1024966	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  03-32 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bone spur of the right foot.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for pseudofolliculitis barbae.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for bleeding ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 
February 2006, the Veteran appeared and testified at a Travel 
Board hearing before a Veterans Law Judge who is no longer 
employed at the Board.  In May 2007, the Board remanded the case 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC for further development.  In a letter received in 
September 2008, the Veteran elected to have another personal 
hearing before a Veterans Law Judge and in October 2008 the Board 
remanded this matter to provide the Veteran his requested 
hearing.   

A Travel Board hearing was conducted in April 2010.  Transcripts 
of the testimony offered at this hearing and at the February 2006 
hearing have been associated with the record.  Accordingly, there 
is compliance with the Board's remand directive.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  

The issues of entitlement to service connection for bone spur of 
the right foot, pseudofolliculitis barbae and bleeding ulcers 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC in 
Washington, DC.




FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection for 
pseudofolliculitis barbae; the Veteran did not file a notice of 
disagreement within one year of that decision.

2.  In a December 1999 rating decision, the RO denied entitlement 
to service connection for bone spur of the right foot on the 
basis that the evidence did not support a finding of a current 
diagnosis thereof; the Veteran did not file a notice of 
disagreement within one year of that decision.

3.  In a December 1999 rating decision, the RO denied entitlement 
to service connection for bleeding ulcers on the basis that the 
evidence did not support a finding of a nexus thereof to service; 
the Veteran did not file a notice of disagreement within one year 
of that decision

4.  Evidence received since the December 1999 rating decision 
bears directly and substantially upon the specific matters under 
consideration, is neither cumulative nor redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of these claims.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claims for service connection of bone spur of the right foot, 
pseudofolliculitis barbae and bleeding ulcers has been received 
and the claims are reopened.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the 
reopening of the Veteran's claims, VA's fulfillment of its duties 
to notify and assist need not be addressed at this time. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board acknowledges that the regulation regarding new and 
material evidence has been amended.  See 38 C.F.R. § 3.156(a) 
(2009).  This amendment to 38 C.F.R. § 3.156(a) applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  The Veteran's requests to reopen his claims 
were filed on August 23, 2001, prior to that date.  Therefore, 
the amended regulation does not apply.

For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim, as in this case, dealing with claims for service 
connection.  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of the 
claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion or 
(2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a 
well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection of pseudofolliculitis 
barbae was originally denied in 1990 because the RO determined 
that the evidence then-available did not show that this condition 
was currently diagnosed.  In the December 1999 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen that claim.  The original claim for service 
connection for a bone spur of the right foot was considered and 
denied by the RO in a December 1999 rating decision on the 
grounds that the then-available evidence did not show that this 
disability was currently diagnosed.  Likewise, his claim for 
service connection of bleeding ulcers was denied by the RO in 
this rating decision on the grounds that the evidence of record 
did not demonstrate a causal relationship of this disability to 
service.  The Veteran was notified of that decision and of his 
appellate rights, but did not appeal it.  That decision is now 
final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

With respect to these claims, new and material evidence has been 
received.  Pseudofolliculitis barbae is a bacterial disorder 
occurring chiefly in the beard.  Butts v. Brown, 5 Vet. App. 532, 
536 (1993).  This is certainly a condition capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  At 
his April 2010 Board hearing, the Veteran related that he 
frequently broke out in rashes in his beard area, and he 
complained of discoloration of the skin, apparently from the use 
of Magic Shave.  Likewise, although there appears no clinical 
evidence and the Veteran's Social Security Administration (SSA) 
disability claim records are unavailable, a SSA Explanation of 
Determination received by the RO IN July 2004 notes that the 
Veteran was disabled, in part, due to a bone spur.  With respect 
to bleeding ulcers, the Veteran has testified to having stomach 
trouble in and ever since service.  Detailed lay statements of 
this nature were not of record at the time of the prior and final 
decisions and they are significant enough in conjunction with the 
other evidence of record that it must be considered to fairly 
decide the merits of these claims.  Accordingly, the claims are 
reopened.  The underlying claims for service connection are 
addressed below in the remand portion of this decision.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for bone spur of the right 
foot and the claim is reopened; to this extent only the appeal is 
granted.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for pseudofolliculitis 
barbae and the claim is reopened; to this extent only the appeal 
is granted.

New and material evidence has been received to reopen the claim 
of entitlement to service connection bleeding ulcers and the 
claim is reopened; to this extent only the appeal is granted.


REMAND

A review of the record discloses that the Veteran has been 
awarded service connection for a puncture wound of the right foot 
with plantar warts, with a non-compensable evaluation.  A June 
1999 report of VA examination, pertaining to the evaluation of 
this disability, documents that the Veteran compensated for the 
pain associated with this condition by walking on the side of his 
feet with resultant development of painful calluses and corns.  
The Veteran has testified that he believes he has a bone spur of 
the right foot as secondary to this disability, particularly due 
to having an altered gait, and the aforementioned SSA 
determination documents a current diagnosis of a bone spur.  This 
history at least suggests that the Veteran may have a bone spur 
secondary to his service-connected puncture wound of the right 
foot with plantar warts, including by aggravation.  Thus, the 
Board finds that the Veteran should be afforded a VA examination 
to address this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran should also be afforded a VA examination to address 
his claims for service connection of pseudofolliculitis barbae 
and bleeding ulcers of the stomach.  The Veteran's service 
treatment records contain numerous complaints and diagnoses of 
pseudofolliculitis barbae and the Veteran has testified to 
continuing symptomatology of the skin, particularly capable of 
lay observation.  Barr, supra.  Likewise, the Veteran's entrance 
report of medical history, dated in October 1976 notes a prior 
history of gastritis, without peptic ulcer, but his 
contemporaneous report of medical examination documents a normal 
abdomen and viscera.  Moreover, the Veteran's service treatment 
records document that he was often prescribed Mylanta and Tagamet 
and he has testified to stomach problems in and ever since 
service.  This history suggests that the Veteran may have 
pseudofolliculitis barbae incurred in service, and bleeding 
ulcers of the stomach (or some type of gastrointestinal disorder) 
incurred therein.  Accordingly, VA examinations are necessary to 
resolve these claims.  McLendon, supra.  

The Board also notes that the Veteran has not been provided 
notice of how to establish a claim of secondary service 
connection, including on the basis of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310.  Upon receipt of a complete 
or substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, VA is required to notify the appellant of 
the information and evidence not of record that is necessary to 
substantiate the claim.  In the notice, VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and evidence, 
if any, that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Upon remand, the Veteran should be afforded adequate 
notice in this regard.   

Lastly, the Board notes that the Veteran regularly receives 
medical treatment through VA.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a 
duty to seek updated records.  38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that notifies him 
of the information and evidence not of record 
that is necessary to substantiate his claims, 
to include service-connection of bone spur of 
the right foot on a secondary basis.  This 
notice must also inform the Veteran of which 
information and evidence, if any, that he is 
to provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.

2.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith.  If 
any records are unavailable a notation to 
that effect should be made in the claims 
file.

3.  After the development specified in 
paragraphs 1 and 2 has been completed to the 
extent possible, schedule the Veteran for a 
VA examination by an appropriate medical 
professional for the purpose of ascertaining 
the current nature and likely etiology of his 
bone spur of the right foot.  The examiner 
should obtain a complete, pertinent history 
from the Veteran and review the claims file 
in conjunction with the examination, giving 
particular attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  The claims folder should 
be made available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed bone 
spur was caused by his service-connected 
puncture wound of the right foot with plantar 
warts, or is otherwise related to his 
military service.  The examiner should also 
comment as to the approximate date of onset 
of any diagnosed bone spur(s) of the right 
foot.  

If bone spur(s) of the right foot was/were 
not caused by the service-connected puncture 
wound of the right foot with plantar warts, 
the examiner should comment as to whether any 
bone spur(s) of the right foot was/were 
aggravated beyond the normal progression of 
the disease as a result of his service-
connected puncture wound of the right foot 
with plantar warts.

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.  

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

When the Veteran is notified of the 
scheduling of the examination, he should 
be provided notice of the regulatory 
provisions regarding the consequences of 
failing to report for a scheduled VA 
examination.  38 C.F.R. § 3.655.

4.  After the development specified in 
paragraphs 1 and 2 has been completed to the 
extent possible, schedule the Veteran for a 
VA examination by an appropriate medical 
professional for the purpose of ascertaining 
the current nature and likely etiology of 
pseudofolliculitis barbae, or any other 
diagnosed skin disorder of the face and/or 
neck.  The examiner should obtain a complete, 
pertinent history from the Veteran and review 
the claims file in conjunction with the 
examination, giving particular attention to 
his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  The claims folder should be made 
available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
pseudofolliculitis barbae, or any other skin 
disorder of the face and/or neck, was 
incurred in service.

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.  

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.

When the Veteran is notified of the 
scheduling of the examination, he should 
be provided notice of the regulatory 
provisions regarding the consequences of 
failing to report for a scheduled VA 
examination.  38 C.F.R. § 3.655.

5.  After the development specified in 
paragraphs 1 and 2 has been completed to the 
extent possible, schedule the Veteran for a 
VA examination by an appropriate medical 
professional for the purpose of ascertaining 
the current nature and likely etiology of 
bleeding ulcers of the stomach, and any other 
diagnosed gastrointestinal disorder(s), such 
as gastritis.  The examiner should obtain a 
complete, pertinent history from the Veteran 
and review the claims file in conjunction 
with the examination, giving particular 
attention to his service treatment records, 
lay assertions, and the pertinent medical 
evidence.  The claims folder should be made 
available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
bleeding ulcers of the stomach, or an and any 
other diagnosed gastrointestinal disorder, 
such as gastritis, was/were incurred or 
aggravated in service.

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.  

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

When the Veteran is notified of the 
scheduling of the examination, he should 
be provided notice of the regulatory 
provisions regarding the consequences of 
failing to report for a scheduled VA 
examination.  38 C.F.R. § 3.655.

6.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


